Name: Commission Regulation (EEC) No 2548/79 of 16 November 1979 amending Regulation (EEC) No 1468/79 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 79 Official Journal of the European Communities No L 290/51 COMMISSION REGULATION (EEC) No 2548/79 of 16 November 1979 amending Regulation (EEC) No 1468/79 on the granting of aid for butter from private storage for use in the manufacture of pastry products , ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 6 (7) and 28 thereof, Whereas Article 8 of Commission Regulation (EEC) No 1468/79 (3) specifies the monthly information which Member States must communicate to the Commission in order to enable the latter to follow the progress of the operation ; whereas it is necessary to supplement the said provisions by requiring informa ­ tion on the use to which the quantities of butter will be put, whether for pastry-making or for the manufac ­ ture of ice-cream ; Whereas, moreover, Article 6 of Regulation (EEC) No 1468/79 provides for the control on the use of butter from public storage to be applied to butter from private storage ; whereas, in the interests of clarity, it should also be stated specifically that the provisions of Article 24 of Commission Regulation (EEC) No 262/79 (4) on the application of monetary compensa ­ tory amounts in respect of the butter content also apply to the butter referred to in Regulation (EEC) No 1468/79 ; whereas this rule is applicable from 16 July 1979 in accordance with Article 1 of Commission Regulation (EEC) No 1474/79 of 13 July 1979 amending Regulation (EEC) No 1367/79 as regards certain monetary compensatory amounts and coeffi ­ cients for milk products (5 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1468/79 is hereby amended as follows : 1 . The following paragraph shall be added to Article 6 of Regulation (EEC) No 1468/79 : ' 5 . The provisions of Article 24 of Regulation (EEC) No 262/79 shall apply to the butter referred to in Article 1 .' 2 . Paragraph 1 of Article 8 shall be replaced by the following : ' 1 . The Member States shall inform the Commis ­ sion , not later than the 15th day of each month , for the preceding month , of the quantities of butter, broken down according to use (formula A and/or formula C or formula B) :  which have been the subject of an application for aid and in respect of which the Member State has made out the acknowledgement of receipt referred to in Article 4 (5),  in respect of which the processing security referred to in Article 5 (4) has been released.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 September 1979 in accordance with the provisions of Article 1 (2). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 177, 14. 7 . 1979, p. 40 . (4 ) OJ No L 41 , 16 . 2 . 1979 , p. 1 . (5 ) OJ No L 178, 16 . 7 . 1979, p. 1 .